                                                    April 1, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re:    United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

       As the parties have gotten close to working out the logistics for Mr. Taylor’s release,
should the Court order it,



       As a result, I respectfully request the Court to issue an order to the MCC to conduct an
immediate COVID-19 test of Mr. Taylor to determine whether or not he is infected. If the test
returns as negative, then I would request that Mr. Taylor be immediately released on the
conditions as set forth in the letter filed by the government simultaneously with this one.

        I understand that Mr. Taylor is currently in quarantine. However, he is in quarantine
with 30 other men, some of whom were directly exposed to individuals who tested positive, and
that quarantine will not end for some time. I am seriously concerned that the longer Mr.
Taylor remains in the unit, the greater the chance that he will contract the virus. I am hopeful
that the results of testing could be clear within a few days and would allow for his release as
soon as possible.

        The government has informed me that it does not take a position on my request for an
order for immediate testing. For informational purposes, Judge Engelmayer yesterday ordered
the immediate testing of Bryant Brown, 20-CR-12, who is also detained at the MCC.

       Thank you for your consideration.

                                                    Respectfully,

                                                           /s/

                                                    Florian Miedel
                                                    Attorney for Clifford Taylor

cc:    AUSA Daniel Wolf
SO ORDERED.




HON. KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE
